        Case 17-14454-elf                        Doc 544             Filed 10/20/20 Entered 10/20/20 15:51:06                                  Desc Main
                                                                    Document      Page 1 of 18


                                                            UNITED STATES BANKRUPTCY COURT
                                                            EASTERN DISTRICT OF PENNSYLVANIA


In re Island View Crossing II, LP                                                      Case No. 17-14454
                                                                                       Reporting Period: SEPTEMBER 2020


                                                                 MONTHLY OPERATING REPORT
                               File with Court and submit copy to United States Trustee within 20 days after end of month.


Submit copy of report to any official committee appointed in the case.

                                                                                                                 Document    Explanation Affidavit/Supplement
REQUIRED DOCUMENTS                                                                       Form No.                 Attached    Attached         Attached
Schedule of Cash Receipts and Disbursements                                            MOR-1                    yes
   Bank Reconciliation (or copies of debtor's bank reconciliations)                    MOR-1a                   yes
   Schedule of Professional Fees Paid                                                  MOR-1b                   yes
   Copies of bank statements                                                                                    yes
   Cash disbursements journals                                                                                  yes
Statement of Operations                                                                MOR-2                    yes
Balance Sheet                                                                          MOR-3                    yes
Status of Postpetition Taxes                                                           MOR-4                    yes
  Copies of IRS Form 6123 or payment receipt                                                                    N/A
  Copies of tax returns filed during reporting period                                                           N/A
Summary of Unpaid Postpetition Debts                                                   MOR-4                    yes
  Listing of aged accounts payable                                                     MOR-4                    yes
Accounts Receivable Reconciliation and Aging                                           MOR-5                    yes
Debtor Questionnaire                                                                   MOR-5                    yes


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.


/s/ Kevin O'Halloran                                                                   October 20, 2020
Signature of Chapter 11 Trustee                                                        Date


Kevin O'Halloran                                                                       Chapter 11 Trustee
Printed Name of Chapter 11 Trustee                                                     Title of Authorized Individual

On January 30, 2018, the United States Trustee for Region 3 filed its Report of
Undisputed Election which provided, inter alia , that the Trustee (Kevin O'Halloran)
was elected to serve as the trustee in this bankruptcy proceeding.


COUNSEL TO THE CHAPTER 11 TRUSTEE
Aris J. Karalis, Esq.
Karalis P.C.
1900 Spruce Street
Philadelphia, PA 19103


*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.




                                                                                                                                                             MOR
                                                                                                                                                           (04/07)
        Case 17-14454-elf                     Doc 544              Filed 10/20/20 Entered 10/20/20 15:51:06                                               Desc Main
                                                                  Document      Page 2 of 18

In re Island View Crossing II, LP                                                                               Case No. 17-14454
                        Debtor                                                                                  Reporting Period:     SEPTEMBER 2020
                                        SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the
first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must
equal the sum of the four bank account columns. The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL
REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                      BANK ACCOUNTS                               CURRENT MONTH                       CUMULATIVE FILING TO DATE
                                                                   SALES
                                          OPER.       PAYROLL     ESCROW        N/A            ACTUAL              PROJECTED              ACTUAL           PROJECTED
CASH BEGINNING OF MONTH                  662,804.96     368.20 278,446.40             0.00        941,619.56                   0.00             83.40                   0.00


RECEIPTS
CASH SALES                                     0.00        0.00         0.00          0.00               0.00                  0.00                0.00                 0.00
ACCOUNTS RECEIVABLE                            0.00        0.00         0.00          0.00               0.00                  0.00                0.00                 0.00
LOANS AND ADVANCES                             0.00        0.00         0.00          0.00               0.00                  0.00       4,862,376.96                  0.00
ESCROW DEPOSITS (Restricted)                   0.00        0.00   -31,803.82          0.00        -31,803.82                   0.00         104,599.00                  0.00
SALE OF ASSETS (Net Proceeds)            878,748.97        0.00 102,861.82            0.00        981,610.79                   0.00       2,858,192.35                  0.00
OTHER                                          0.00        0.00         0.00          0.00               0.00                  0.00            765.65                   0.00
TRANSFERS (FROM DIP ACCTS)                     0.00   10,400.00         0.00          0.00         10,400.00                   0.00         174,265.03                  0.00
Contrib. from Non-Debtor Affiliate             0.00        0.00         0.00          0.00               0.00                  0.00            100.00                   0.00
  TOTAL RECEIPTS                         878,748.97   10,400.00    71,058.00          0.00        960,206.97                   0.00       8,000,298.99                  0.00


DISBURSEMENTS
NET PAYROLL                                    0.00    5,968.95         0.00          0.00          5,968.95                   0.00         114,147.66                  0.00
PAYROLL TAXES                                  0.00    2,308.28         0.00          0.00          2,308.28                   0.00          54,802.62                  0.00
SALES, USE, RE & OTHER TAXES                   0.00        0.00         0.00          0.00               0.00                  0.00         207,091.68                  0.00
CONSTRUCTION & SITE IMPROVE              201,586.60        0.00         0.00          0.00        201,586.60                   0.00       3,842,737.57                  0.00
SECURED/ LEASES                          117,000.00        0.00         0.00          0.00        117,000.00                   0.00         468,000.00                  0.00
INSURANCE                                 42,835.82        0.00         0.00          0.00         42,835.82                   0.00         180,205.39                  0.00
ADMINISTRATIVE                            76,058.22      96.75          0.00          0.00         76,154.97                   0.00       1,118,914.99                  0.00
SELLING                                        0.00        0.00         0.00          0.00               0.00                  0.00                0.00                 0.00
HOMEOWNERS ASSOCIATION EXP                 9,948.47        0.00         0.00          0.00          9,948.47                   0.00          24,728.01                  0.00
OTHER (ATTACH LIST)                            0.00        0.00         0.00          0.00               0.00                  0.00                0.00                 0.00


OWNER DRAW *                                   0.00        0.00         0.00          0.00               0.00                  0.00                0.00                 0.00
TRANSFERS (TO DIP ACCTS)                  10,400.00        0.00         0.00          0.00         10,400.00                   0.00         174,265.03                  0.00


PROFESSIONAL FEES                         81,500.00        0.00         0.00          0.00         81,500.00                   0.00         406,500.00                  0.00
U.S. TRUSTEE QUARTERLY FEES                    0.00        0.00         0.00          0.00               0.00                  0.00          54,866.00                  0.00
COURT COSTS                                    0.00        0.00         0.00          0.00               0.00                  0.00                0.00                 0.00
TOTAL DISBURSEMENTS                      539,329.11    8,373.98         0.00          0.00        547,703.09                   0.00       6,646,258.95                  0.00


NET CASH FLOW                            339,419.86    2,026.02    71,058.00          0.00        412,503.88                   0.00       1,354,040.04                  0.00
(RECEIPTS LESS DISBURSEMENTS)



CASH - END OF MONTH                    1,002,224.82    2,394.22 349,504.40            0.00      1,354,123.44                   0.00       1,354,123.44                  0.00
* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                                          THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
TOTAL DISBURSEMENTS                                                                                                                                           547,703.09
  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS - Transfer from checking account to payroll account                                                            (10,400.00)
  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                                        0.00
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                               537,303.09




                                                                                                                                                                    FORM MOR-1
                                                                                                                                                                         (04/07)
       Case 17-14454-elf                      Doc 544              Filed 10/20/20 Entered 10/20/20 15:51:06                                                       Desc Main
                                                                  Document      Page 3 of 18


In re Island View Crossing II, LP                                                                                    Case No. 17-14454
                    Debtor                                                                                           Reporting Period:               SEPTEMBER 2020

                                                                    BANK RECONCILIATIONS
                                                                      Continuation Sheet for MOR-1
                       A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.

                                                        DIP Operating                         Payroll                        Escrow                               N/A
                                                 #2115                               # 2417                          # 9117                          # N/A
BALANCE PER BOOKS                                1,002,224.82                           2,394.22                     349,504.40

BANK BALANCE                                     1,148,042.93                           2,394.22                     349,504.40                              0.00
(+) DEPOSITS IN TRANSIT (ATTACH LIST)                    0.00                               0.00                           0.00                                 0
(-) OUTSTANDING CHECKS (ATTACH LIST)              (145,818.11)                              0.00                           0.00                                 0
OTHER (ATTACH EXPLANATION)                               0.00                               0.00                           0.00                                 0
ADJUSTED BANK BALANCE *                          1,002,224.82                           2,394.22                     349,504.40                              0.00
* Adjusted bank balance must equal
   balance per books

DEPOSITS IN TRANSIT                                    Date            Amount             Date          Amount            Date          Amount            Date          Amount




CHECKS OUTSTANDING                                    Ck. #            Amount            Ck. #          Amount           Ck. #          Amount            Ck. #         Amount
                                                      1914               2,958.00
                                                      1988                  48.96
                                                      2047               4,700.00
                                                      2050              11,460.00
                                                      2051                420.00
                                                      2052                214.83
                                                      2053              5,832.00
                                                      2055             25,600.00
                                                      2056              2,080.00
                                                      2058                730.00
                                                      2059              8,400.00
                                                      2060             18,773.63
                                                      2061                280.00
                                                      2062                565.00
                                                      2063             25,000.00
                                                      1993                220.96
                                                      2064              8,700.00
                                                      2065              9,000.00
                                                      2066              2,825.73
                                                      2067             18,009.00

                                                    TOTAL            145,818.11        TOTAL                 0.00




OTHER




                                                                                                                                                                           FORM MOR-1a
                                                                                                                                                                                 (04/07)
                          In re Island View Crossing II, LP                                                         Case No. 17-14454
                                              Debtor                                                                Reporting Period:                    SEPTEMBER 2020

                                                                 SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                                         This schedule is to include all retained professional payments from case inception to current month.

                                                 Amount                                       Check                           Amount Paid                          Year-To-Date
          Payee            Period Covered       Approved               Payor             Number     Date                  Fees        Expenses                  Fees         Expenses
                                                                                                                                                                                                                    Case 17-14454-elf




Karalis PC                1/31/18-9/30/18         406,177.52 Island View Crossing II, LP    1121   1/2/2019               150,000.00                            150,000.00          0.00
Karalis PC                1/31/18-9/30/18         406,177.52 Island View Crossing II, LP    1458 4/10/2019                 50,000.00                            200,000.00          0.00
Karalis PC                1/31/18-9/30/18         406,177.52 Island View Crossing II, LP    1927 8/12/2020                 25,000.00                            225,000.00          0.00
Kaplin Stewart Meloff
Reiter & Stein, PC        2/14/19-6/30/20          31,680.15   Island View Crossing II, LP     1933     8/14/2020          29,880.50          1,799.65          254,880.50          1,799.65
                                                                                                                                                                                                                    Doc 544




Karalis PC                1/31/18-9/30/18         406,177.52   Island View Crossing II, LP     1934     8/14/2020          68,319.85                            323,200.35          1,799.65
JAMS (Note 1)             9/24/2020                 6,500.00   Island View Crossing II, LP     1983      9/9/2020                             6,500.00          323,200.35          8,299.65
Karalis PC                1/31/18-9/30/18         406,177.52   Island View Crossing II, LP     2044     9/22/2020          25,000.00                            348,200.35          8,299.65
Karalis PC                1/31/18-9/30/18         406,177.52   Island View Crossing II, LP     2045     9/22/2020          25,000.00                            373,200.35          8,299.65
Karalis PC                1/31/18-9/30/18         406,177.52   Island View Crossing II, LP     2063     9/29/2020          25,000.00                            398,200.35          8,299.65
                                                                                                                                                                                               Document      Page 4 of 18
                                                                                                                                                                                                Filed 10/20/20 Entered 10/20/20 15:51:06




Note 1: $6,500 paid to JAMS re court approved mediation in the Prudential Bank matter.
                                                                                                                                                                                                                    Desc Main




                                                                                                                                                                             FORM MOR-1b
                                                                                                                                                                                   (04/07)
          Case 17-14454-elf          Doc 544
                                     Regions Bank Filed       10/20/20 Entered 10/20/20 15:51:06                            Desc Main
                                     One Nashville Place
                                     150 4th AvenueDocument
                                                     North           Page 5 of 18
                                     Nashville, TN 37219




               ISLAND VIEW CROSSING II LP
               DIP CASE NO. 17-14454
               KEVIN O'HALLORAN CH 11 TRUSTEE                                                                                                1
               PO BOX 1281
               LARGO FL 33779-1281                                                                         ACCOUNT #           2115
                                                                                                                                           053
                                                                                                                    Cycle                   26
                                                                                                               Enclosures                     0
                                                                                                                    Page                 1 of 4

                                            ADVANTAGE BUSINESS CHECKING
                                            September 1, 2020 through September 30, 2020



                                                                  SUMMARY
Beginning Balance                           $707,705.94                   Minimum Daily Balance                                  $561,059
Deposits & Credits                          $878,843.97       +           Average Monthly Statement Balance                      $742,902
Withdrawals                                  $10,400.00       -
Fees                                             $95.00       -
Automatic Transfers                               $0.00       +
Checks Converted                             $19,644.31       -
Checks                                     $408,367.67        -
Ending Balance                            $1,148,042.93



                                                       DEPOSITS & CREDITS
       09/21      Analysis Charge Reversal 08-20                                                                                     50.00
       09/21      Wire Transfer First Partners                                                                                  257,437.50
       09/22      Wire Transfer First Partners                                                                                  297,652.74
       09/23      Bank Credit    Fee Refund Island View C                                                                            15.00
       09/23      Bank Credit    Fee Refund Island View C                                                                            15.00
       09/29      Wire Transfer First Partners                                                                                  323,658.73
       09/30      Bank Credit    Fee Refund Island View C                                                                            15.00

                                                                                             Total Deposits & Credits          $878,843.97


                                                            WITHDRAWALS
       09/01      EB to Checking # 0257162417 Ref# 000000 0000051                                                                 6,500.00
       09/03      EB to Checking # 0257162417 Ref# 000000 0000052                                                                   500.00
       09/03      EB to Checking # 0257162417 Ref# 000000 0000053                                                                 3,400.00

                                                                                                     Total Withdrawals          $10,400.00


                                                                     FEES
       09/09      Analysis Charge      08-20                                                                                         50.00
       09/21      Wire Transfer Wire Fee                                                                                             15.00
       09/22      Wire Transfer Wire Fee                                                                                             15.00




                                  For all your banking needs, please call 1-800-REGIONS (734-4667)
                              or visit us on the Internet at www.regions.com. (TTY/TDD 1-800-374-5791)
                                                Thank You For Banking With Regions!
                                        2020 Regions Bank Member FDIC. All loans subject to credit approval.
    Case 17-14454-elf          Doc 544
                               Regions Bank Filed    10/20/20 Entered 10/20/20 15:51:06                     Desc Main
                               One Nashville Place
                               150 4th AvenueDocument
                                               North        Page 6 of 18
                               Nashville, TN 37219




                                                                                                                                 1
ISLAND VIEW CROSSING II LP
DIP CASE NO. 17-14454
KEVIN O'HALLORAN CH 11 TRUSTEE
                                                                                         ACCOUNT #               2115
PO BOX 1281
LARGO FL 33779-1281                                                                                                            053
                                                                                                    Cycle                       26
                                                                                               Enclosures                         0
                                                                                                    Page                     2 of 4

                                                  FEES (CONTINUED)
09/29     Wire Transfer Wire Fee                                                                                       15.00

                                                                                           Total Fees                 $95.00


               CHECKS CONVERTED BY MERCHANT TO ELECTRONIC WITHDRAWALS
Date            Check No.       Description of Check Payment                                                         Amount

09/01                1956       US Lbm Holdings Checkpaymt                                                          5,464.16
09/01                1977       Verizon     Payments 5559948790001                                                    110.58
09/04                1883       US Lbm Holdings Checkpaymt                                                          6,777.87
09/09                1892       US Lbm Holdings Checkpaymt                                                          5,350.33
09/09                1980       Verizon     Payments 4557214080001                                                     77.79
09/14                1897       US Lbm Holdings Checkpaymt                                                            775.86
09/21                1909       US Lbm Holdings Checkpaymt                                                            699.39
09/23                1987       Verizon     Payments 5563328240001                                                    277.75
09/29                1989       Verizon     Payments 5559948790001                                                    110.58

                                                                              Total Checks Converted              $19,644.31

Checks that are converted by a merchant to an electronic withdrawal are not returned to Regions. Therefore, if you receive
check enclosures or check images with your monthly statement, checks listed above are not included with this statement.


                                                        CHECKS
Date          Check No.                 Amount                               Date          Check No.                 Amount
09/23             1130               117,000.00                              09/23             1911                 3,609.14
09/24             1864    *              460.00                              09/23             1912                 1,650.00
09/03             1881    *            3,305.00                              09/21             1913                   351.76
09/08             1882                   515.00                              09/21             1916     *           2,435.00
09/09             1884    *              691.76                              09/25             1917                 1,910.00
09/09             1885                 1,224.00                              09/21             1918                    75.00
09/09             1886                   912.19                              09/22             1919                   420.00
09/09             1887                 9,300.00                              09/22             1920                 4,478.00
09/09             1888                 9,300.00                              09/11             1929     *           4,955.92
09/09             1889                 9,300.00                              09/11             1930                 4,955.92
09/10             1890                 3,672.00                              09/01             1950     *           5,144.22
09/10             1891                 1,224.00                              09/01             1952     *           1,359.25
09/09             1893    *            8,565.00                              09/01             1954     *           3,533.10
09/09             1894                   462.50                              09/02             1958     *           6,657.76
09/09             1895                 2,500.00                              09/01             1959                 1,662.20
09/09             1896                 3,155.00                              09/11             1978     *             176.90
09/11             1898    *            7,214.00                              09/14             1979                   578.76
09/29             1899                 4,582.68                              09/11             1981     *               8.70
09/15             1900                 7,880.00                              09/11             1982                   515.38
09/16             1901                 1,140.00                              09/18             1983                 6,500.00
09/15             1902                 4,977.50                              09/15             1984                   232.81
09/21             1903                   400.00                              09/21             1985                   398.15
09/21             1904                   104.47                              09/16             1986                   713.03
09/21             1905                   420.00                              09/29             1990     *             578.76
09/18             1906                 5,307.50                              09/30             1991                10,000.00
09/24             1907                 2,800.00                              09/30             1992                32,835.82
09/22             1908                14,100.00                              09/23             2041     *           8,150.00
09/22             1910    *            1,224.00                              09/28             2042                 1,065.50
   Case 17-14454-elf         Doc 544
                             Regions Bank Filed   10/20/20 Entered 10/20/20 15:51:06                  Desc Main
                             One Nashville Place
                             150 4th AvenueDocument
                                             North       Page 7 of 18
                             Nashville, TN 37219




                                                                                                                           1
ISLAND VIEW CROSSING II LP
DIP CASE NO. 17-14454
KEVIN O'HALLORAN CH 11 TRUSTEE
                                                                                   ACCOUNT #              2115
PO BOX 1281
LARGO FL 33779-1281                                                                                                     053
                                                                                              Cycle                      26
                                                                                         Enclosures                        0
                                                                                              Page                    3 of 4

                                            CHECKS (CONTINUED)
Date         Check No.                Amount                            Date          Check No.                  Amount
09/28            2043               20,000.00                           09/25             2048 *                  288.00
09/29            2044               25,000.00                           09/30             2049                    690.00
09/29            2045               25,000.00                           09/29             2054 *                2,263.00
09/28            2046                3,502.50                           09/30             2057 *                4,936.49
                                                                                   Total Checks           $408,367.67

* Break In Check Number Sequence. Missing items may appear in the "Checks Converted by Merchant to Electronic
  Withdrawals" section of the statement.


                                         DAILY BALANCE SUMMARY
Date                   Balance            Date                    Balance            Date                    Balance
09/01                683,932.43           09/11                 589,165.41           09/23                 960,407.53
09/02                677,274.67           09/14                 587,810.79           09/24                 957,147.53
09/03                670,069.67           09/15                 574,720.48           09/25                 954,949.53
09/04                663,291.80           09/16                 572,867.45           09/28                 930,381.53
09/08                662,776.80           09/18                 561,059.95           09/29               1,196,490.24
09/09                611,888.23           09/21                 813,648.68           09/30               1,148,042.93
09/10                606,992.23           09/22               1,091,064.42



                             COVID RELIEF CHANGE: EXCESSIVE WITH-
                          DRAWAL/ITEM FEES ON SAVINGS/MONEY MARKET
                            WILL BE REFUNDED AT CUSTOMER REQUEST
                            ONLY BEGINNING WITH ACTIVITY APPEARING
                           ON YOUR JANUARY 2021 STATEMENT. CD EARLY
                          WITHDRAWAL PENALTIES WILL ONLY BE WAIVED
                            AT CUSTOMER REQUEST BEGINNING 1-2-2021.
                            ALL WAIVERS/REFUNDS ARE AT THE BANK'S
                            DISCRETION. FOR MORE ON REGIONS' COVID
                           RESPONSE, VISIT REGIONS.COM/CORONAVIRUS.
          Case 17-14454-elf         Doc 544
                                    Regions Bank Filed       10/20/20 Entered 10/20/20 15:51:06                               Desc Main
                                    One Nashville Place
                                    150 4th AvenueDocument
                                                    North           Page 8 of 18
                                    Nashville, TN 37219




               ISLAND VIEW CROSSING II LP
               DIP CASE NO. 17-14454
               KEVIN O'HALLORAN CH 11 TRUSTEE                                                                                                  1
               PAYROLL ACCOUNT
               PO BOX 1281                                                                                ACCOUNT #              2417
               LARGO FL 33779-1281
                                                                                                                                             053
                                                                                                                      Cycle                   26
                                                                                                                 Enclosures                     0
                                                                                                                      Page                 1 of 3

                                           ADVANTAGE BUSINESS CHECKING
                                           September 1, 2020 through September 30, 2020



                                                                 SUMMARY
Beginning Balance                              $368.20                   Minimum Daily Balance                                       $2,116
Deposits & Credits                           $13,797.69      +           Average Monthly Statement Balance                           $3,731
Withdrawals                                  $11,674.92      -
Fees                                              $0.00      -
Automatic Transfers                               $0.00      +
Checks                                           $96.75      -
Ending Balance                                $2,394.22



                                                      DEPOSITS & CREDITS
       09/01      EB From Checking # 0257162115 Ref# 000000 0000051                                                                 6,500.00
       09/03      EB From Checking # 0257162115 Ref# 000000 0000052                                                                   500.00
       09/03      EB From Checking # 0257162115 Ref# 000000 0000053                                                                 3,400.00
       09/09      Newbridge Manage Ic Adjust Newbridge Mana 1582584104                                                              3,397.69

                                                                                            Total Deposits & Credits              $13,797.69


                                                           WITHDRAWALS
       09/03      Newb       Payroll Newb                                                                                           3,397.69
       09/03      Newb       Payroll Newb                                                                                           3,866.67
       09/04      Commwlthofpa Int Paemploytx 13200000045770 582584104                                                                149.96
       09/04      IRS       USATAXPYMT Newbridge Mana 274064833314822                                                               1,187.90
       09/18      Newb       Payroll Newb                                                                                           2,102.28
       09/21      Commwlthofpa Int Paemploytx 13200000047618 582584104                                                                 88.56
       09/21      IRS       USATAXPYMT Newbridge Mana 274066565443549                                                                 881.86

                                                                                                    Total Withdrawals             $11,674.92


                                                                 CHECKS
       Date           Check No.              Amount                                       Date                Check No.              Amount
       09/04            100112                49.50                                       09/28                 100114 *              47.25
                                                                                                         Total Checks                $96.75
       * Break In Check Number Sequence.



                                 For all your banking needs, please call 1-800-REGIONS (734-4667)
                             or visit us on the Internet at www.regions.com. (TTY/TDD 1-800-374-5791)
                                                Thank You For Banking With Regions!
                                       2020 Regions Bank Member FDIC. All loans subject to credit approval.
   Case 17-14454-elf     Doc 544
                         Regions Bank Filed   10/20/20 Entered 10/20/20 15:51:06       Desc Main
                         One Nashville Place
                         150 4th AvenueDocument
                                         North       Page 9 of 18
                         Nashville, TN 37219




                                                                                                        1
ISLAND VIEW CROSSING II LP
DIP CASE NO. 17-14454
KEVIN O'HALLORAN CH 11 TRUSTEE
                                                                      ACCOUNT #           2417
PAYROLL ACCOUNT
PO BOX 1281                                                                                          053
LARGO FL 33779-1281                                                            Cycle                  26
                                                                          Enclosures                    0
                                                                               Page                2 of 3

                                   DAILY BALANCE SUMMARY
Date                Balance          Date                Balance       Date                  Balance
09/01               6,868.20         09/09               5,514.17      09/21                 2,441.47
09/03               3,503.84         09/18               3,411.89      09/28                 2,394.22
09/04               2,116.48



                          COVID RELIEF CHANGE: EXCESSIVE WITH-
                       DRAWAL/ITEM FEES ON SAVINGS/MONEY MARKET
                         WILL BE REFUNDED AT CUSTOMER REQUEST
                         ONLY BEGINNING WITH ACTIVITY APPEARING
                        ON YOUR JANUARY 2021 STATEMENT. CD EARLY
                       WITHDRAWAL PENALTIES WILL ONLY BE WAIVED
                         AT CUSTOMER REQUEST BEGINNING 1-2-2021.
                         ALL WAIVERS/REFUNDS ARE AT THE BANK'S
                         DISCRETION. FOR MORE ON REGIONS' COVID
                        RESPONSE, VISIT REGIONS.COM/CORONAVIRUS.
          Case 17-14454-elf             Doc 544
                                        Regions Bank Filed       10/20/20 Entered 10/20/20 15:51:06                               Desc Main
                                        Green Hills
                                        4101 HillsboroDocument
                                                       RD              Page 10 of 18
                                        Nashville, TN 37215




               ISLAND VIEW CROSSING II LP
               DIP CASE NO 17-14454
               KEVIN O'HALLORAN CH 11 TRUSTEE                                                                                                      1
               RADCLIFFE COURT ON THE DELAWARE
               PO BOX 1281                                                                                    ACCOUNT #              9117
               LARGO, FL 33779
                                                                                                                                                 053
                                                                                                                          Cycle                   26
                                                                                                                     Enclosures                     0
                                                                                                                          Page                 1 of 2

                                                LIFEGREEN BUSINESS CHECKING
                                               September 1, 2020 through September 30, 2020



                                                                     SUMMARY
Beginning Balance                              $278,446.40                   Minimum Balance                                           $297,446
Deposits & Credits                              $71,058.00       +           Average Balance                                           $307,452
Withdrawals                                          $0.00       -
Fees                                                 $0.00       -
Automatic Transfers                                  $0.00       +
Checks                                               $0.00       -
Ending Balance                                 $349,504.40



                                                          DEPOSITS & CREDITS
       09/01      Deposit - Thank You                                                                                                  19,000.00
       09/24      Deposit - Thank You                                                                                                  36,000.00
       09/28      Deposit - Thank You                                                                                                  16,058.00

                                                                                                Total Deposits & Credits              $71,058.00


                                                     DAILY BALANCE SUMMARY
       Date                    Balance                 Date                           Balance                     Date                  Balance
       09/01                 297,446.40                09/24                        333,446.40                    09/28               349,504.40



                                     COVID RELIEF CHANGE: EXCESSIVE WITH-
                                  DRAWAL/ITEM FEES ON SAVINGS/MONEY MARKET
                                    WILL BE REFUNDED AT CUSTOMER REQUEST
                                    ONLY BEGINNING WITH ACTIVITY APPEARING
                                   ON YOUR JANUARY 2021 STATEMENT. CD EARLY
                                  WITHDRAWAL PENALTIES WILL ONLY BE WAIVED
                                    AT CUSTOMER REQUEST BEGINNING 1-2-2021.
                                    ALL WAIVERS/REFUNDS ARE AT THE BANK'S
                                    DISCRETION. FOR MORE ON REGIONS' COVID
                                   RESPONSE, VISIT REGIONS.COM/CORONAVIRUS.



                                  For all your banking needs, please call 1-800-REGIONS (734-4667)
                              or visit us on the Internet at www.regions.com. (TTY/TDD 1-800-374-5791)
                                                   Thank You For Banking With Regions!
                                           2020 Regions Bank Member FDIC. All loans subject to credit approval.
                Case 17-14454-elf                   Doc 544          Filed 10/20/20 Entered 10/20/20 15:51:06                                     Desc Main
                                                                    Document     Page 11 of 18

In re Island View Crossing II, LP                                                         Case No. 17-14454
                    Debtor                                                                 Reporting Period: SEPTEMBER 2020

Cash Disbursements: Regions 2115 Checking                                                                                                                     Check/Disb
Date         Number Payee                                            Description                              Account                       Disb Alloc        Amount
     9/1/2020    1978    FedEx                                       8/25/20 Inv Shipments                       Office:Postage/Shipping                           176.90
     9/1/2020                                                        Funds Transfer to Payroll Acct #2417                                                        6,500.00
     9/1/2020    1884    Leck Waste Services                         8/31/20 Inv Dumpster-Dump&Swap, RelocSite Improvements                                        691.76
     9/1/2020    1885    SWAT Environmental                          8/31/20 Inv Mitigation System Lot 12        Homeowners Association                          1,224.00
                                                                     8/31/20 Inv Private property signs, cut
                                                                     post near meter, Bird Control, Lawn care
     9/1/2020    1886    PCW Services LLC                            supplies                                    Site Maintenance                                  912.19
     9/1/2020    1887    PCW Services LLC                            8/31/20 Inv Aug'20 Security                 Security                                        9,300.00
     9/1/2020    1888    PCW Services LLC                            9/1/20 Inv Dec'19 Security                  A/P - Security                                  9,300.00
     9/1/2020    1889    PCW Services LLC                            9/1/20 Inv Jan'20 Security                  A/P - Security                                  9,300.00
     9/2/2020    1890    SWAT Environmental                          9/1/20 Inv Mitigation Systems Units         Homeowners Association                          3,672.00
     9/3/2020                                                        Funds Transfer to Payroll Acct #2417                                                          500.00
     9/3/2020    1979    George Allen Portable Toilets, Inc          8/20/20 Inv Holding&Water Tank, Portable Toilets                                              578.76
     9/3/2020    1979    George Allen Portable Toilets, Inc          8/20/20 Inv Holding & Water Tanks           Office expenses                     371.00
     9/3/2020    1979    George Allen Portable Toilets, Inc          8/20/20 Inv Portable Toilets                Site operating                      207.76
     9/3/2020    1980    Verizon                                     8/24/20 Inv Internet/Phone-Trl              Utilities:Telephone                                77.79
     9/3/2020    1981    Aqua PA                                     8/26/20 Inv Water Lot 9 Final               Site Improvements                                   8.70
     9/3/2020    1982    PECO                                        8/4 & 8/12 Inv-Electric Units               Site Improvements                                 515.38
     9/3/2020                                                        Funds Transfer to Payroll Acct #2417                                                        3,400.00
     9/3/2020    1891    SWAT Environmental                          9/2/20 Inv Mitigation system Lot 20         Homeowners Association                          1,224.00
     9/3/2020    1892    Shelly's Building Supply                    9/1/20 Invoices Trim,Doors,Locks,etc        Construction & Materials                        5,350.33
     9/3/2020    1893    Joe Kientzy Carpentry                       9/1/20 Inv Kitchen & vanity's, Trim Install Construction & Materials                        8,565.00
                                                                     9/3/20 Inv Project mgmt: approval letters -
    9/3/2020     1894    GeoStructures, Inc.                         Units                                       Construction & Materials            462.50        462.50
    9/4/2020     1895    Penn Environmental & Remediation Inc        Retainer - Sampling & Reporting Services Homeowners Association                             2,500.00
    9/4/2020     1896    Joe Kientzy Carpentry                       8/28/20 Inv Trim & Extras                   Construction & Materials                        3,155.00
    9/5/2020     1897    Shelly's Building Supply                    9/3/20 Inv Disappearing Stairs              Construction & Materials                          775.86
    9/8/2020     1898    Fireside Hearth & Home                      8/11-9/3/20 Inv Fireplace assembly, finish Construction & Materials                         7,214.00
    9/8/2020     1899    Stairworks, Inc.                            7/15-8/26/20 Inv Stair railing, oak treads Construction & Materials                         4,582.68
    9/9/2020     1900    Realty Landscaping                          8/31/20 Inv Sod,Plants,River Jack strips Construction & Materials                           7,880.00
    9/9/2020     1901    Diva Cleaning                               8/5/20 Inv Cleaning Units                   Sales expense                                   1,140.00
    9/9/2020     1902    Tile-All Incorporated                       9/4/20 Inv Ceramic Tile Std & Extras        Construction & Materials                        4,977.50
    9/9/2020     1983    JAMS                                        Deposit retainer mediation 9/24/20          Professional Expense                            6,500.00
    9/9/2020             Regions Bank                                Quick Deposit Mo Maint Fee 8/20             Bank service charges                               50.00
   9/11/2020     1984    Aqua PA                                     9/1/20 Inv Fire Hydrants Water chgs         Site operating                                    232.81
   9/11/2020     1985    Aqua PA                                     8/27 & 9/3/20 Inv Water Units               Site Improvements                                 398.15
                                                                     8/28/20 Inv Electric-Trl; 9/2/20 Inv
    9/11/2020    1986    PECO                                        Elec/Gas Units                                                                               713.03
    9/11/2020    1986    PECO                                        8/28/20 Electric Trailer                    Utilties:Electric                   105.99
    9/11/2020    1986    PECO                                        9/2/20 Bill Electric & Gas Units            Site Improvements                   606.74
    9/12/2020    1903    Jordon Drywall LLC                          9/10/20 Inv Drywall repair work Lot 44      Construction & Materials                          400.00
    9/12/2020    1904    Leck Waste Services                         9/10/20 Inv Trash svc - HOA                 Homeowners Association                            104.47
    9/12/2020    1905    P&M Construction & Service Inc              9/10/20 Inv Labor, clean out units          Construction & Materials                          420.00
    9/12/2020    1906    Tile-All Incorporated                       9/9/20 Inv Tile Installation & extras       Construction & Materials                        5,307.50
    9/14/2020    1907    Corcoran Landscaping                        9/9/20 Inv Tree work along river,path,hom Site Maintenance                                  2,800.00
    9/14/2020    1908    Rainbow Colors A to Z LLC                   9/10, 9/11/20 Inv Painting                  Construction & Materials                       14,100.00
    9/14/2020    1909    Shelly's Building Supply                    9/11/20 Inv Key charge, replace sill        Construction & Materials                          699.39
    9/17/2020    1910    SWAT Environmental                          9/16/20 Inv Mitigation system Lot 10        Homeowners Association                          1,224.00
    9/18/2020    1987    Verizon                                     9/1 & 9/3/20 Inv Phone/Internet - Sales     Sales expense                                     277.75
    9/18/2020    1911    Trevdan Building Supply                     9/16/20 Inv Drywall install                 Construction & Materials                        3,609.14
    9/18/2020    1912    Murray Brothers Electric Inc                9/15/20 Inv Finish electric                 Construction & Materials                        1,650.00
    9/18/2020    1913    Leck Waste Services                         9/15/20 Inv Dumpster svc                    Site Improvements                                 351.76
    9/18/2020    1914    Stairworks, Inc.                            9/8/20 Inv Main stair railing installation  Construction & Materials                        2,958.00
    9/18/2020    1915    Void check                                  VOID Check                                                                                      0.00
    9/18/2020    1916    Exterior Assoicates Inc                     9/17/20 Inv Misc repairs                    Construction & Materials                        2,435.00
    9/18/2020    1917    Bristol Borough                             Sewer Permit Fee                            Construction & Materials                        1,910.00
    9/18/2020    1918    re Aubz Logistics Inc for Gerhard's (BS)    Gas shutoff valve                           Construction & Materials                           75.00
    9/18/2020    1919    P&M Construction & Service Inc              9/17/20 Inv Labor Scrap house, clean carpConstruction & Materials                             420.00
    9/18/2020    1920    MJS Electrical Contractors                  9/15-9/17/20 Inv Electrical                 Construction & Materials                        4,478.00
    9/18/2020    2041    Joe Kientzy Carpentry                       9/17/20 Invoices - Trim, kitchen, vanities Construction & Materials                         8,150.00
    9/21/2020    2042    L&R Installations                           8/7 & 9/21/20 Inv Bed & Bath accessories Construction & Materials                           1,065.50
    9/21/2020            Regions Bank                                Wire transfer fee                           Bank service charges                               15.00
    9/21/2020            Regions Bank                                Quick Deposit Analysis charge reversal 08Bank service charges                                 -50.00
    9/22/2020            Regions Bank                                Wire transfer fee                           Bank service charges                               15.00
    9/22/2020    2043    McGrath & Son Development LLC               Monthly Contractor Mgmt Fee-Pmt #16 A/P-Construction Mgmt Fee                              20,000.00
                Case 17-14454-elf                Doc 544         Filed 10/20/20 Entered 10/20/20 15:51:06                                        Desc Main
                                                                Document     Page 12 of 18

In re Island View Crossing II, LP                                                        Case No. 17-14454
                    Debtor                                                                Reporting Period: SEPTEMBER 2020

Cash Disbursements: Regions 2115 Checking                                                                                                                    Check/Disb
Date         Number Payee                                           Description                              Account                       Disb Alloc        Amount
    9/22/2020     2044   Karalis P.C.                               Pmt #5 on Fee App #1                     Payable:Professional Fees                         25,000.00
    9/22/2020     2045   Karalis P.C.                               Pmt #6 on Fee App #1                     Payable:Professional Fees                         25,000.00
    9/22/2020     1988   PECO                                       9/9/20 Bills Electric Units              Site Improvements                                     48.96
    9/22/2020     1989   Verizon                                    9/14/20 Inv Internet                     Utilities:Telephone                                  110.58
    9/22/2020     1990   George Allen Portable Toilets, Inc         9/18/20 Inv Holding&Water Tank, Portable Toilets                                              578.76
    9/22/2020     1990   George Allen Portable Toilets, Inc         9/18/20 Inv Holding & Water Tanks 9/9-10Office expenses                         371.00
    9/22/2020     1990   George Allen Portable Toilets, Inc         9/18/20 Inv Portable Toilets 9/9-10/6/20 Site operating                         207.76
    9/22/2020     1991   Griggs Ficklen Insurance                   9/21/20 Inv Inland Marine Insurance      Insurance                                         10,000.00
    9/22/2020     1992   Griggs Ficklen Insurance                   9/22/20 Inv General Liability Insurance  Insurance                                         32,835.82
    9/22/2020     2046   Dumack Engineering                         9/21/20 Inv As built plans               Construction & Materials                           3,502.50
    9/22/2020     2047   Paveco Asphalt Services LLC                9/21/20 Inv Driveways                    Construction & Materials                           4,700.00
    9/22/2020     2048   Reilly Sweeping Inc                        9/18/20 Inv Road Sweeping                Site Improvements                                    288.00
    9/22/2020     2049   Tile-All Incorporated                      9/18/20 Inv Tile-Kitchen backsplash      Construction & Materials                             690.00
    9/22/2020     2050   Quality Hardscape Solutions LLC            9/14/20 Inv Patios                       Construction & Materials                          11,460.00
    9/23/2020     1130   Redevelopment Authority of the County of B Post Petition Principal payment          Secured Debt: Pre-petition                       117,000.00
    9/23/2020            Regions Bank                               Wire transfer fee refund                 Bank service charges                                 -15.00
    9/23/2020            Regions Bank                               Wire transfer fee refund                 Bank service charges                                 -15.00

    9/24/2020     2051   P&M Construction & Service Inc             9/24/20 Inv 9/23/20 Labor clean out units Sales expense                                       420.00
    9/24/2020     2052   Hamilton Building Supply                   9/24/20 Inv Baseboard                      Construction & Materials                           214.83
    9/24/2020     2053   Onur Marble & Granite                      9/15 & 9/17/20 Inv Kitchen/vanity Granite,sConstruction & Materials                         5,832.00
    9/24/2020     2054   L&R Installations                          9/24/20 Inv Bath/Bed accessories           Construction & Materials                         2,263.00
    9/25/2020     2055   CDO Heating & Air Inc                      8/10 & 9/24/20 Inv HVAC Final & rough in Construction & Materials                          25,600.00
    9/25/2020     2056   Dumack Engineering                         8/14/20 Inv Existing as built for plans    Construction & Materials                         2,080.00
    9/25/2020     2057   Jordon Drywall LLC                         9/25/20 Inv Drywall install                Construction & Materials                         4,936.49
    9/25/2020     2058   J&R Door Company Inc                       9/25/20 Inv Garage door openers            Construction & Materials                           730.00
    9/29/2020     2059   Quality Hardscape Solutions LLC            9/28/20 Inv 10x20 patios                   Construction & Materials                         8,400.00
    9/29/2020     2060   Century Kitchens                           8/31, 9/9, 9/14/20 Inv Cabinets, etc       Construction & Materials                        18,773.63
    9/29/2020     2061   H2O Fire Protection, Inc.                  9/17/20 Inv Backflow testing Units         Construction & Materials                           280.00
    9/29/2020     2062   L&R Installations                          8/18/20 Inv Laminate closet shelving       Construction & Materials                           565.00
    9/29/2020            Regions Bank                               Wire transfer fee                          Bank service charges                                15.00
    9/29/2020     2063   Karalis P.C.                               Pmt #7 on Fee App #1                       Payable:Professional Fees                       25,000.00
    9/30/2020     1993   FedEx                                      9/22/20 Inv Shipments                      Office:Postage/Shipping                            220.96
    9/30/2020            Regions Bank                               Wire transfer fee refund                   Bank service charges                               -15.00
    9/30/2020     2064   PCW Services LLC                           10/01/20 Inv Feb 2020 Security             A/P - Security                                   8,700.00
    9/30/2020     2065   PCW Services LLC                           0/30/20 Inv Sep 2020 Security              Security                                         9,000.00
    9/30/2020     2066   Bristol Borough                            9/30/20 Inv Gilmore & Assoc Inv, Admin feEngineering/Site                                   2,825.73
    9/30/2020     2067   J.M. Pereira & Sons Inc                    7/30/20 Inv Porch slabs, svc walk; Public wConstruction & Materials                        18,009.00
                                                                                                               Total Disbursements                            539,329.11

                Note:    Due to rules put in place March 19, 2020 by Governor of PA,
                         Construction Agreement was suspended in mid March until further notice
             Case 17-14454-elf              Doc 544         Filed 10/20/20 Entered 10/20/20 15:51:06                            Desc Main
                                                           Document     Page 13 of 18

In re Island View Crossing II, LP                                              Case No. 17-14454
                    Debtor                                                      Reporting Period: SEPTEMBER 2020

Cash Disbursements: Regions 2417 Payroll Checking
                                                                                                                                      Check/Disb
Date           Number Payee                        Description                                    Account                             Amount
     9/4/2020 100108 Void check                 Void                                                                                         0.00
     9/4/2020 100109 Void check                 Void                                                                                         0.00
     9/3/2020 100110-11 Payroll                 Net Pay 09/04/2020 (Period 8/22-9/4/20)            Net Payroll                           3,866.67
     9/4/2020           IRS                     Payroll Taxes 09/04/2020 (Period 8/22-9/4/20)      Payroll Taxes                         1,187.90
     9/4/2020           Commonwealth of PA EmploSWH-EE Payroll Tax 09/04/2020 (Period 8/22-9/4Payroll Taxes                                149.96
     9/4/2020 100112 Payroll Professionals LLC Inv #74 Pay 09/04/2020 (Period 8/22-9/4/20)         Payroll Processing Expense               49.50
     9/3/2020                                   9/4/20 Payroll voided - bank w/d in error by payroll provider                            3,397.69
     9/9/2020                                   Deposit for 9/4/20 Payroll voided w/d 9/3/20 in error                                   -3,397.69
    9/18/2020 100113 Payroll                    Net Pay 09/21/2020 (Period 9/5-9/18/20)            Net Payroll                           2,102.28
    9/21/2020           IRS                     Payroll Taxes 09/21/2020 (Period 9/5-9/18/20)      Payroll Taxes                           881.86
    9/21/2020           Commonwealth of PA EmploSWH-EE Payroll Tax 09/21/2020 (Period 9/5-9/18Payroll Taxes                                 88.56
    9/21/2020 100114 Payroll Professionals LLC Inv #75 Pay 09/21/2020 (Period 9/5-9/18/20)         Payroll Processing Expense               47.25
                                                                                                   Total Disbursements                   8,373.98
       Case 17-14454-elf                  Doc 544         Filed 10/20/20 Entered 10/20/20 15:51:06                                        Desc Main
                                                         Document     Page 14 of 18


In re Island View Crossing II, LP                                                   Case No. 17-14454
                      Debtor                                                        Reporting Period:           SEPTEMBER 2020

                                              STATEMENT OF OPERATIONS
                                                          (Income Statement)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                                                                                                     Cumulative
REVENUES                                                                            Month                           Filing to Date
Sale of Assets - Townhomes                                                                        981,610.79               2,858,192.35
Utility Refund                                                                                          0.00                     610.63
Net Revenue                                                                                       981,610.79               2,858,802.98
COST OF GOODS SOLD
Beginning Inventory                                                                                      0.00                      0.00
Add: Purchases                                                                                           0.00                      0.00
Add: Cost of Labor                                                                                       0.00                      0.00
Add: Other Costs (attach schedule)                                                                       0.00                      0.00
Less: Ending Inventory                                                                                   0.00                      0.00
Cost of Goods Sold                                                                                       0.00                      0.00
Gross Profit                                                                                             0.00                      0.00
OPERATING EXPENSES
Advertising & Marketing                                                                                 0.00                  44,608.22
Auto and Truck Expense                                                                                  0.00                       0.00
Construction & Materials                                                                          198,676.85               2,813,213.94
Site Improvements                                                                                   2,909.75               1,032,888.63
Homeowners Association Expenses                                                                     9,948.47                  24,728.01
Insider Compensation*                                                                                   0.00                       0.00
Insurance                                                                                          42,835.82                 180,205.39
Management Fees/Bonuses (Monthly Contractor Mgmt Fee) (Note)                                            0.00                 340,000.00
Office Expense                                                                                      1,139.86                  14,277.27
Pension & Profit-Sharing Plans                                                                          0.00                       0.00
Repairs and Maintenance                                                                                 0.00                       0.00
Rent and Lease Expense                                                                                  0.00                       0.00
Salaries/Commissions/Fees                                                                           7,769.24                 156,000.24
Supplies                                                                                                0.00                       0.00
Taxes - Payroll                                                                                       594.34                  13,166.72
Taxes - Real Estate                                                                                     0.00                 207,091.68
Taxes - Other                                                                                           0.00                       0.00
Travel and Entertainment                                                                                0.00                       0.00
Utilities                                                                                             294.36                  12,239.18
Other (attach schedule)                                                                            27,420.75                 537,626.78
Total Operating Expenses Before Depreciation                                                      291,589.44               5,376,046.06
Depreciation/Depletion/Amortization                                                                     0.00                       0.00
Net Profit (Loss) Before Other Income & Expenses                                                  690,021.35              -2,517,243.08
OTHER INCOME AND EXPENSES
Other Income                                                                                            0.00                      65.02
Interest Expense                                                                                        0.00                 773,943.22
Other Expense (attach schedule)                                                                         0.00                 134,053.08
Net Profit (Loss) Before Reorganization Items                                                     690,021.35              -3,425,174.36
REORGANIZATION ITEMS
Professional Fees                                                                                   6,500.00                 444,357.67
U. S. Trustee Quarterly Fees                                                                            0.00                  55,516.84
Interest Earned on Accumulated Cash from Chapter 11 (see continuation sheet)                            0.00                       0.00
Gain (Loss) from Sale of Equipment                                                                      0.00                       0.00
Other Reorganization Expenses (attach schedule)                                                         0.00                   8,057.00
Total Reorganization Expenses                                                                       6,500.00                 507,931.51
Income Taxes                                                                                            0.00                       0.00
Net Profit (Loss)                                                                                 683,521.35              -3,933,105.87

*"Insider" is defined in 11 U.S.C. Section 101(31).

Note: See note re contract on page headed "Cash Disbursements Regions 2115 Checking".




                                                                                                                                              FORM MOR-2
                                                                                                                                                   (04/07)
      Case 17-14454-elf               Doc 544     Filed 10/20/20 Entered 10/20/20 15:51:06                          Desc Main
                                                 Document     Page 15 of 18


In re Island View Crossing II, LP                                        Case No. 17-14454
                     Debtor                                              Reporting Period:                SEPTEMBER 2020


                                    STATEMENT OF OPERATIONS - continuation sheet


                                                                                                                Cumulative
BREAKDOWN OF "OTHER" CATEGORY                                            Month                                 Filing to Date

Other Costs



TOTAL OTHER COSTS                                                                                  0.00                          0.00
Other Operational Expenses
Engineering                                                                                    2,825.73                  125,078.40
Model Home Furnishings                                                                             0.00                   92,056.37
Payroll Processing Expense                                                                        96.75                    2,465.50
Security (Daily fee paid monthly)                                                             18,300.00                  262,656.37
Site Maintenance                                                                               3,712.19                   13,834.67
Site Operating                                                                                   648.33                   20,107.45
Sales Expenses                                                                                 1,837.75                   21,428.02


TOTAL OTHER OPERATIONAL EXPENSES                                                              27,420.75                  537,626.78
Other Income
Vendor Refund                                                                                      0.00                         65.01




Other Expenses
Loan Costs - RDA and Court Approved Loan                                                           0.00                  134,053.08



TOTAL OTHER EXPENSES                                                                               0.00                  134,053.08
Other Reorganization Expenses
Trustee Bond                                                                                       0.00                    8,057.00


TOTAL OTHER REORGANIZATION EXPENSES                                                                0.00                    8,057.00




Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
bankruptcy proceeding, should be reported as a reorganization item.




                                                                                                                  FORM MOR-2 CONT'D
                                                                                                                              (04/07)
          Case 17-14454-elf                                  Doc 544                Filed 10/20/20 Entered 10/20/20 15:51:06                                                                    Desc Main
                                                                                   Document     Page 16 of 18


In re Island View Crossing II, LP                                                                                                                      Case No. 17-14454
                                           Debtor                                                                                                      Reporting Period: SEPTEMBER 2020

                                                                                       BALANCE SHEET
                         THE "TOTAL ASSETS" AND "TOTAL LIABILITIES AND OWNERS' EQUITY" HAVE YET TO BE VERIFIED
The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from postpetition obligations.

                                                                                                         BOOK VALUE AT END OF                                 BOOK VALUE ON
                                         ASSETS                                                       CURRENT REPORTING MONTH                                 PETITION DATE
CURRENT ASSETS
Unrestricted Cash and Equivalents                                                                                                      1,249,524.44                                              83.40
Restricted Cash and Cash Equivalents (Sales Escrow Deposits)                                                                             104,599.00
Accounts Receivable (Net)
Notes Receivable (Note 6)                                                                                                                 45,000.00
Inventories
Prepaid Expenses
Professional Retainers
Other Current Assets
TOTAL CURRENT ASSETS                                                                                                                 $1,399,123.44                                              $83.40
PROPERTY AND EQUIPMENT
Real Property and Improvements (Note 2)                                                                                               22,000,000.00                                       22,000,000.00
Machinery and Equipment
Furniture, Fixtures and Office Equipment (Note 3) (Note 6)                                                                                541,578.65                                        795,050.40
Leasehold Improvements
Vehicles
Less Accumulated Depreciation
TOTAL PROPERTY & EQUIPMENT                                                                                                           $22,541,578.65                                   $22,795,050.40
OTHER ASSETS
Loans to Insiders*
Other Assets (attach schedule)
TOTAL OTHER ASSETS                                                                                                                             $0.00                                             $0.00

TOTAL ASSETS                                                                                                                         $23,940,702.09                                   $22,795,133.80

                                                                                               BOOK VALUE AT END OF                                           BOOK VALUE ON
                 LIABILITIES AND OWNER EQUITY                                                 CURRENT REPORTING MONTH                                         PETITION DATE
LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
Accounts Payable                                                                                                                           3,365.00
Taxes Payable (refer to FORM MOR-4)                                                                                                          216.68
Wages Payable
Notes Payable - Admin Claim Funding                                                                                                      200,000.00
Rent / Leases - Building/Equipment
Secured Debt / Adequate Protection Payments - BKRE Loan only                                                                           5,408,356.72
Professional Fees                                                                                                                         37,857.67
Amounts Due to Insiders*
Other Postpetition Liabilities                                                                                                                  -
Sales Escrow Deposits                                                                                                                    104,599.00
TOTAL POSTPETITION LIABILITIES                                                                 $                                       5,754,395.07                                              $0.00
LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
a. Secured Debt (Note 5)                                                                                                               5,342,317.45                                   12,695,000.00
b. Subordinated Debt                                                                                                                           TBD
Priority Debt (Note 4)                                                                                                                   198,353.91                                      198,353.91
Unsecured Debt (Note 4)                                                                                                                2,968,125.77                                    2,968,125.77
TOTAL PRE-PETITION LIABILITIES                                                                 $                                       8,508,797.13 $                                 15,861,479.68

TOTAL LIABILITIES                                                                              $                                     14,263,192.20     $                              15,861,479.68
OWNER EQUITY
Capital Stock
Additional Paid-In Capital
Partners' Capital Account
Owner's Equity Account
Retained Earnings - Pre-Petition
Retained Earnings - Postpetition
Adjustments to Owner Equity (attach schedule)
Postpetition Contributions (Distributions) (Draws) (attach schedule)
NET OWNER EQUITY ** Subject to adjustment for Prudential Subordinated Debt                                                            $9,677,509.89                                       $6,933,654.12

TOTAL LIABILITIES AND OWNERS' EQUITY                                                           $                                     23,940,702.09     $                              22,795,133.80

*"Insider" is defined in 11 U.S.C. Section 101(31).
Note 1: Not used
Note 2: This is carry forward number of Debtor subject to verification by Chapter 11 Trustee.
Note 3: This is carry forward number of Debtor subject to verification by Chapter 11 Trustee.
Note 4: This is carry forward number of Debtor subject to verification by Chapter 11 Trustee.
Note 5: The Chapter 11 Trustee and Prudential Bank are in disagreement about amounts owed by Island View Crossing II, LP. More detailed information can
         be read in Motion (ECF Doc #341) filed August 17, 2018. An Adversary Complaint and Exhibits were filed December 3, 2018.
Note 6: The Court approved a settlement that allows IVC a first mortgage position on some real estate assets owned by One State Street in the amount of $45,000
         plus interest. This is in respect of an unsecured Note Receivable previously listed under FFE. The difference of $208,471.75 has been reflected as an
         adjustment to capital.




                                                                                                                                                                                                          FORM MOR-3
                                                                                                                                                                                                               (04/07)
       Case 17-14454-elf                      Doc 544          Filed 10/20/20 Entered 10/20/20 15:51:06                                          Desc Main
                                                              Document     Page 17 of 18


In re Island View Crossing II, LP                                                                         Case No. 17-14454
                  Debtor                                                                                  Reporting Period: SEPTEMBER 2020

                                                      STATUS OF POSTPETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

                                                      Beginning          Amount                                                               Ending
                                                        Tax             Withheld or         Amount              Date           Check No.        Tax
                                                      Liability          Accrued             Paid               Paid            or EFT        Liability
Federal
Withholding                                                0.00         881.08                    881.08 9/4, 9/21          EFT                       0.00
FICA-Employee                                              0.00         594.34                    594.34 9/4, 9/21          EFT                       0.00
FICA-Employer                                              0.00         594.34                    594.34 9/4, 9/21          EFT                       0.00
Unemployment                                               0.00           0.00                      0.00                                              0.00
Income                                                     0.00           0.00                      0.00                                              0.00
Other:_________________                                    0.00           0.00                      0.00                                              0.00
  Total Federal Taxes                                      0.00       2,069.76                  2,069.76                                              0.00
State and Local
Withholding                                                0.00         238.52                    238.52 9/4, 9/21          EFT                       0.00
Sales                                                      0.00           0.00                      0.00                                              0.00
Excise                                                     0.00           0.00                      0.00                                              0.00
Unemployment                                               6.92           4.66                      0.00                                             11.58
Local                                                   123.41           81.69                      0.00                    EFT                     205.10
Real Property                                              0.00           0.00                      0.00                                              0.00
Personal Property                                          0.00           0.00                      0.00                                              0.00
Other:_________________                                    0.00           0.00                      0.00                                              0.00
  Total State and Local                                 130.33          324.87                    238.52                                            216.68
Total Taxes                                             130.33        2,394.63                  2,308.28                                            216.68
* Real Estate Tax Bills received pre-petition are not included on this schedule

                                             SUMMARY OF UNPAID POSTPETITION DEBTS

Attach aged listing of accounts payable.

                                                                                            Number of Days Past Due
                                                   Current            0-30               31-60         61-90           Over 90         Total
Accounts Payable                                               0.00               0.00            0.00            0.00        3,365.00        3,365.00
Wages Payable                                                  0.00               0.00            0.00            0.00            0.00            0.00
Taxes Payable                                                216.68               0.00            0.00            0.00            0.00          216.68
Notes Payable - ADMIN CLAIM FUNDING                      200,000.00               0.00            0.00            0.00            0.00      200,000.00
Rent/Leases-Building                                           0.00               0.00            0.00            0.00            0.00            0.00
Rent/Leases-Equipment                                          0.00               0.00            0.00            0.00            0.00            0.00
Secured Debt/Adequate Protection Payments              5,408,356.72               0.00            0.00            0.00            0.00    5,408,356.72
Professional Fees                                         37,857.67               0.00            0.00            0.00            0.00       37,857.67
Amounts Due to Insiders*                                       0.00               0.00            0.00            0.00            0.00            0.00
Other:Outstanding                                              0.00               0.00            0.00            0.00            0.00            0.00
Other:__________________________                               0.00               0.00            0.00            0.00            0.00            0.00
Total Postpetition Debts                               5,646,431.07               0.00            0.00            0.00        3,365.00    5,649,796.07

Explain how and when the Debtor intends to pay any past-due postpetition debts.


The property is located on a former shipyard that is subject to certain environmental regulations and laws as it is being developed. Therefore the Estate
has to, and continues to, meet certain environmental reporting and permitting requirements to advance the sale of the constructed houses. There are
numerous individuals who have registered to purchase completed homes. Working with the support and assistance of local municipal and political
offices, the Estate went through a process of seeking to obtain approval from the State of PA DEP that would allow for the sale of homes to the
prospective purchasers. Professionals working on behalf of the Estate have agreed to wait for payment. Any past due amounts are being paid from the
sale proceeds of constructed houses. Nine closings have been completed.


Cooper Electric Supply Co. filed a claim with the Bankruptcy Court on November 21, 2019. The estate was informed by the construction
manager, McGrath & Son, in August there were unresolved outstanding invoices with Cooper Electric Supply. The estate was not notified
of a resolved amount due prior to the filing of the claim. The construction manager has been contacted along with Cooper Electric Supply by
the estate's financial advisors to determine the estate's financial obligation.

*"Insider" is defined in 11 U.S.C. Section 101(31).



                                                                                                                                                            FORM MOR-4
                                                                                                                                                                 (04/07)
       Case 17-14454-elf                 Doc 544         Filed 10/20/20 Entered 10/20/20 15:51:06                               Desc Main
                                                        Document     Page 18 of 18


In re Island View Crossing II, LP                                                                      Case No. 17-14454
                  Debtor                                                                               Reporting Period: SEPTEMBER 2020


                       ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Accounts Receivable Reconciliation                                                                                Amount
Total Accounts Receivable at the beginning of the reporting period                                                  0            0
+ Amounts billed during the period                                                                                  0            0
- Amounts collected during the period                                                                               0            0
Total Accounts Receivable at the end of the reporting period                                                        0            0

Accounts Receivable Aging                                                                                         Amount
0 - 30 days old                                                                                                     0            0
31 - 60 days old                                                                                                    0            0
61 - 90 days old                                                                                                    0            0
91+ days old                                                                                                        0            0
Total Accounts Receivable                                                                                           0            0
Amount considered uncollectible (Bad Debt)                                                                          0            0
Accounts Receivable (Net)                                                                                           0            0


                                                DEBTOR QUESTIONNAIRE

Must be completed each month                                                                                 Yes           No
1. Have any assets been sold or transferred outside the normal course of business                                          X
   this reporting period? If yes, provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in possession                                        X
   account this reporting period? If yes, provide an explanation below.
3. Have all postpetition tax returns been timely filed? If no, provide an explanation                         X
   below.
4. Are workers compensation, general liability and other necessary insurance                                  X
   coverages in effect? If no, provide an explanation below. (Note 1)
5. Has any bank account been opened during the reporting period? If yes, provide                                           X
   documentation identifying the opened account(s). If an investment account has been opened
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.

Note 1: There is one employee. Workers compensation, General Liability and Builders Risk Insurance are all in place.




                                                                                                                                     FORM MOR-5
                                                                                                                                          (04/07)
